Case 2:18-cv-14782-CCC-JBC Document10 Filed 01/21/20 Page 1 of 2 PagelD: 150

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:18-CV-14782-CCC-JBC
CATHERINE KAETZ
Plaintiffs

VS.

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

610 MONROE STREET

STROUDSBURG PA 18360-2115

570-517-3009

Defendant

Hello Judge Claire C. Cecchi,

I want to bring to your attention that the above captioned
case is ripe for judgement, it has been over 180 days since an
answer to your order was filed.

There has been no opposition filed by the defendants and
they were legitimately served.

A default motion was filed.

Your diligence in this matter is gratefully appreciated.

Thank you.

WILLIAM F KAETZ
CATHERINE KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiffs
Case 2:18-cv-14782-CCC-JBC Document10 Filed 01/21/20 Page 2 of 2 PagelD: 151

eae

 

   

ee eee ee aaa Poe
a, ences a nee

 

ITED STATES

 

U.S. POSTAGE PAID
PAT to
= PARAMUS, NJ
07652
: JAN 17, 20
® soa, AMOUNT
\

1020

3.65

07101

mal, _
I TY" "4 - a
L

RETUAN EGEIPT |
REQUESTED

fied*

uded to many major
1s.

urance.

——

ea
PRIORITY sawaemme 0
by,acustoms x M A | L * VISIT US AT USPS.COM® an D1 ee

 

 

A
hdl i

ORDER FREE SUPPLIES ONLINE SANE M
~ can “Me 9 ‘
FROM: _\O° WILLIAM F. KAETZ ow ai ae, TEL ERK 3
Gv 437 ABBOTT RD 9° a VE oth é
PARAMUS, NJ 07652, ‘Sa oY yal Laps &
wy . ~ we ans a ys
at a :
i | | TO: °
EPi4 ow MARTIN LUTHER KING BUILDING
OD: 1 \v° _. & U.S. COURTHOUSE

ef

a ‘JUDGE CLAIRE C. CECCHI

f Qty COURT ROOM: MLK 5B
Label 228, suty2ors NEWARK, NJ 07101 ‘ONAL USE
shipments, the max.
